UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2017 Commission File Number 333-215898 HICLASST, INC. (Exact name of registrant as specified in its charter) Nevada 81-3943965 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Semetanova 88/20, Rerenice plice Czech Republic (Address of principal executive offices)(Zip Code) (775) 3218230 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨ Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes ¨ No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court ¨ Yes ¨ No APPLICABLE ONLY TO CORPORATE ISSUERS: As of August 31, 2017 there were 5,000,000 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Condensed Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mining Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits. 13 2 PART I—FINANCIAL INFORMATION Item 1. Condensed Financial Statements. HICLASST, INC. CONDENSED FINANCIAL STATEMENTS August 31, 2017 (Unaudited) CONDENSED BALANCE SHEETS 4 CONDENSED STATEMENTS OF OPERATIONS 5 CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY 6 CONDENSED STATEMENT OF CASH FLOWS 7 NOTES TO CONDENSED FINANCIAL STATEMENTS 8 3 Table of Contents HICLASST, INC. CONDENSED BALANCE SHEETS August 31, 2017 November 30, 2016 (Unaudited) ASSETS CURRENT ASSETS Cash 2,161 4,825 TOTAL CURRENT ASSETS $ 2,161 $ 4,825 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Due to related party 11,310 1,810 TOTAL CURRENT LIABILITIES $ 11,310 $ 1,810 STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 3) Authorized 200,000,000 shares of common stock, $0.001 par value, Issued and outstanding 5,000,000 shares of common stock 5,000 5,000 Accumulated Deficit (14,149 ) (1,985 ) Total Stockholders’ Equity (Deficit) $ (9,149 ) $ 3,015 Total liabilities & Stockholders’ Equity (Deficit) $ 2,161 $ 4,825 The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents HICLASST, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended August 31, 2017 Nine months ended August 31, 2017 REVENUE $ - $ - EXPENSES Advertising & Promotion 127 Design Services 348 Filing Fees Office and general 686 2,189 Professional fees 2,000 9,500 Total Expenses 2,686 12,164 NET (LOSS) $ (2,686 ) $ (12,164 ) BASIC AND DILUTED LOSS PER COMMON SHARE $ 0.00 $ 0.00 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 5,000,000 5,000,000 The accompanying notes are an integral part of these financial statements. 5 Table of Contents HICLASST, INC. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) FROM INCEPTION (SEPTEMBER 20, 2016) TOAUGUST 31, 2017 (Unaudited) Common Stock Additional Number of shares Amount Paid-in Capital Accumulated Deficit Total Balance, September 20, 2016 - $ - $ - $ - $ - Common stock issued for cash (at $0.01 per share) - November 15, 2016 5,000,000 5,000 5,000 Net Loss, November 30, 2016 - - - (1,985 ) (1,985 ) Balance, November 30, 2016 5,000,000 5,000 - (1,985 ) 3,015 Net loss, August 31, 2017 - - - (12,164 ) (12,164 ) Balance, August 31, 2017 5,000,000 5,000 - (14,149 ) (9,149 ) The accompanying notes are an integral part of these condensed financial statements. 6 Table of Contents HICLASST, INC. STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended August 31, 2017 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (12,164 ) Adjustments to reconcile net loss to net cash used in operating activities NET CASH FROM OPERATING ACTIVITIES (12,164 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan from related party 9,500 NET CASH FROM FINANCING ACTIVITIES 9,500 NET INCREASE (DECREASE) IN CASH (2,664 ) CASH, BEGINNING 4,825 CASH, ENDING $ 2,161 Supplemental cash flow information: Cash paid for: Interest $ - Income Taxes $ - The accompanying notes are an integral part of these condensed financial statements. 7 Table of Contents HICLASST, INC. NOTES TO THE CONDENSED FINANCIAL STATEMENTS (Unaudited) August 31, 2017 NOTE 1 - NATURE OF OPERATIONS AND BASIS FOR PRESENTATION HICLASST, Inc. (“Company”) is in the initial development stage and has incurred losses since inception totalling $14,149. The Company was incorporated on September 20, 2016 in the State of Nevada and established a fiscal year end of November 30. The Company is a development stage company organized to enter into the high-end T-shirt industry. The Company expects to sell custom made unique specialty T-shirts made in limited quantity for individuals with discerning taste. The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at August 31, 2017, and for all periods presented herein, have been made. Going concern To date the Company has generated no revenues from its business operations and has incurred operating losses since inception of $14,149. As at August 31, 2017, the Company has a working deficit $9,149. The Company requires additional funding to meet its ongoing obligations and to fund anticipated operating losses. The ability of the Company to continue as a going concern is dependent on raising capital to fund its initial business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. The Company intends to continue to fund its business by way of private placements and advances from related parties as may be required. As of August 31, 2017, the Company has issued 5,000,000 founders shares at $0.001 per share for net proceeds of $5,000 to the Company. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNT POLICIES Basis of Presentation – Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for financial information and with the instructions to Form S-1. They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the fiscal year ended November 30, 2016 included in the Company’s S-1 filed with the Securities and Exchange Commission. The unaudited financial statements should be read in conjunction with those financial statements included in the Form S-1. In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the nine months ended August 31, 2017 are not necessarily indicative of the results that may be expected for the year ending November 30, 2017. Use of Estimates and Assumptions Preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Accordingly, actual results could differ from those estimates. Income Taxes The Company follows the liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax balances and tax loss carry-forwards. Deferred tax assets and liabilities are measured using enacted or substantially enacted tax rates expected to apply to the taxable income in the years in which those differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. 8 Table of Contents NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNT POLICIES (CON’T) Net Loss per Share The basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares during the year. The diluted earnings (loss) per share is calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. Diluted earnings (loss) per share are the same as basic earnings (loss) per share due to the lack of dilutive items in the Company. As of August 31, 2017, there were no common stock equivalents outstanding. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers highly liquid financial instruments purchased with a maturity of three months or less to be cash equivalents. Fair Value of Financial Instruments The carrying amount of the Company’s financial assets and liabilities approximates their fair values due to their short term maturities. Recent Accounting Pronouncements The Company does not expect the adoption of any recent accounting pronouncements to have a material impact on its financial statements. NOTE 3 – CAPITAL STOCK The Company’s capitalization is 200,000,000 common shares with a par value of $0.001 per share. As of August 31, 2017, 5,000,000 shares are issued and outstanding. No preferred shares have been authorized or issued. As of August 31, 2017, the Company has not granted any stock options and has not recorded any stock-based compensation. As of November 15, 2016, the sole Director had purchased 5,000,000 shares of the common stock in the Company at $0.001 per share with proceeds receivable to the Company totalling $5,000. NOTE 4 – RELATED PARTY TRANSACTIONS During this period, the Company received cash advances $9,500 from Patrik Wiedemann, the Company’s President and Director for filing fees, accounting and consulting. As of August 31, 2017, the balance of due to related party is $11,310. The amounts due to the related party are unsecured and non-interest bearing with no set terms of repayment. 9 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This section of this Form 10-Q includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Results of Operations For the three-month period ended August 31, 2017 we had no revenue. Expenses for the three-month period ended August 31, 2017 totaled $2,686 resulting in a net loss of $2,686. The net loss for the three-month period ended August 31, 2017 is a result of general and administrative expense of $686, comprised primarily of filing expenses, and professional fees of $2,000, comprised primarily of accounting expenses. For the nine-month period ended August 31, 2017 we had no revenue. Expenses for the nine-month period ended August 31, 2017 totaled $12,164 resulting in a net loss of $12,164. The net loss for the nine-month ended August 31, 2017 is a result of design services and advertising & promotion costs of $475, general and administrative expenses of $2,189, comprising primarily of filing expenses, and professional fees of $9,500, comprising primarily of accounting expenses. Liquidity and Capital Resources Our auditors have issued a “going concern” opinion, meaning that there is substantial doubt if we can continue as an on-going business for the next twelve months unless we obtain additional capital. No substantial revenues are anticipated until we have completed the financing from this offering and implemented our plan of operations. With the exception of cash advances from our sole Officer and Director, our only source for cash at this time is investments by others in this offering. We must raise cash to implement our strategy and stay in business. The amount of the offering will likely allow us to operate for at least one year. As of August 31, 2017, we had $2,161 in cash as compared to $4,825 in cash at November 30, 2016. The funds available to the Company will not be sufficient to fund the planned operations of the Company and maintain a reporting status. As of August 31, 2017, the Company’s sole officer and director, Mr. Patrik Wiedemann has loaned the Company $11,310 and he has indicated that he may be willing to provide a maximum of $25,000, required maintain the reporting status, in the form of a non-secured loan for the next twelve months as the expenses are incurred if no other proceeds are obtained by the Company. However, there is no contract or written agreement in place. We anticipate that we will begin to implement our plan of operations as outlined in our S-1 filing. We are continuing to solicit t-shirt designs and logos and create our website. We do not foresee the purchase or sale of any significant equipment. We also do not expect any significant additions to the number of employees. Off-balance sheet arrangements Other than the situation described in the section titled Capital Recourses and Liquidity, the company has no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect or change on the company’s financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the company is a party, under which the company has (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. 10 Table of Contents Item 3. Quantitative and Qualitative Disclosures about Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 4. Controls and Procedures. Disclosure Controls and Procedures Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time period specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act of 1934 is accumulated and communicated to management including our principal executive officer and principal financial officer as appropriate, to allow timely decisions regarding required disclosure. In connection with this quarterly report, as required by Rule 15d-15 under the Securities Exchange Act of 1934, we have carried out an evaluation of the effectiveness of the design and operation of our company's disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our company's management, including our company's principal executive officer and principal financial officer. Based upon that evaluation, our company's principal executive officer and principal financial officer concluded that subject to the inherent limitations noted in this Part II, Item 9A(T) as of August 31, 2015, our disclosure controls and procedures were not effective due to the existence of material weaknesses in our internal controls over financial reporting. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting (as defined in Rule 13a-15(f) or 15d-15(f)) during the quarter ended August 31, 2017 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 11 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings. Currently we are not involved in any pending litigation or legal proceeding. Item 1A. Risk Factors. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 2. Unregistered Sales of Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities. None Item 4. Mining Safety Disclosures. None Item 5. Other Information. None 12 Table of Contents Item 6. Exhibits. 31.1 Rule 13(a)-14(a)/15(d)-14(a) Certification of Chief Executive Officer 31.2 Rule 13(a)-14(a)/15(d)-14(a) Certification of Chief Financial Officer * 32.1 Section 1350 Certification of Chief Executive Officer 32.2 Section 1350 Certification of Chief Financial Officer ** * Included in Exhibit 31.1 ** Included in Exhibit 32.1 13 Table of Contents SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HICLASST, INC. (Registrant) Date: September 29, 2017 By: /s/ Patrik Wiedemann Patrik Weidemann President and Director Principal and Executive Officer Principal Financial Officer Principal Accounting Officer 14
